Title: To James Madison from William Jarvis, 5 May 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 5 May 1807

The accompanying letter of the 16 Ultimo is a copy of my last, which went by the Schooner Miles Standwich, Captn. Davie for Boston.  About the 25th. Ulto. I forwarded a letter from Mr Erving by the Brig Corporal Trim, Captn. Elwell via Boston.  I have now the pleasure to forward another received two posts since from the same Gentleman.
There is nothing new here but the certain advice of the British Squadron having left the Dardannelles, without effecting any thing but the destruction of a 64, four frigates & two or three smaller Turkish vessels.  It appears that it was much owing to Monsr. Sebastianni, that a Peace was not made & that the Turkish Government had confided to him the putting the fortifications in good order.  It is sd: the squadron (British) sustained considerable damage.
Inclosed is a copy of a letter from me relative to the impressment of two American Seaman, Captn. Vansittarts answer; an affidavit of Bartlow (in which he has omitted to notice that he swore himself to His Citizenship & that I had previously to the granting his protection examined him as to the place of his birth) the affidavit of Mr Hornick & Mr Gilman, Bartlow’s protection & a Copy of Homes, & a Copy of Captn. Busch’s protest.  You will perceive that the British Deputy Consul omitted to take Home’s affidavit; but he was Kept because his case appeared to Captain Vansittart similar to that of Bartlow.  Home’s manners are perfectly that of a raw new England Countryman.  I shall be under the necessity of sending forward another protest in a day or two for two Seaman impressed out of the Ship Wareham of New York, Captn Richd. Chadwick, by an English Cutter, before she got to the quarantine ground, but after she had entered the Tagus.  It is a long time since I have had any trouble before this, and, I was in hopes the treaty lately made at London, would have prevented any further trouble about impressments.  With Entire Respect, I am Sir yr Mo: Ob: St.

Wm Jarvis


A Copy of the documents will be sent to Genl. Lyman.

